Citation Nr: 0923353	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-04 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for status post lumbar diskectomy, prior to May 30, 2006.

2.  Entitlement to a rating higher than 40 percent for status 
post lumbar diskectomy, from May 30, 2006.

3.  Entitlement to an initial rating higher than 10 percent 
for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating higher than 10 percent 
for radiculopathy of the left lower extremity.

5.  Entitlement to an increased rating for status post lumbar 
diskectomy, currently rated as 40 percent disabling, on an 
extra-schedular basis.

6.  Entitlement to increased ratings for radiculopathy of 
bilateral lower extremities, currently rated as 10 percent 
disabling, on an extra-schedular basis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & C.C.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to June 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2004 and January 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Decatur, Georgia.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2009 by the 
undersigned Veterans Law Judge. 

The Board notes that the July 2004 rating decision awarded an 
initial 10 percent rating for the Veteran's back disability, 
effective July 2004.  During the appeal process, in January 
2006, the RO granted an increase to 20 percent, effective 
July 2004.  Subsequently, in a September 2007 rating 
decision, the RO increased the rating to 40 percent, 
effective May 2006.  Despite these grants of increased 
evaluations, the Veteran has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation.  The issues remain 
on appeal, as the Veteran has not indicated satisfaction with 
the ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board further notes that in a correspondence dated 
December 2008, the Veteran's representative asserted that 
there was clear and unmistakable error (CUE) in the June 2008 
rating decision.  Specifically, it is asserted that the 
effective dates and ratings assigned to the scars on the 
Veteran's back and abdomen, which were residuals of the 
Veteran's back surgeries, was incorrect.  The RO has not 
adjudicated this claim.  This matter is REFERRED to the RO 
for appropriate action.

The issue of entitlement to an increased rating for status 
post lumbar diskectomy, on an extra-schedular basis, and 
entitlement to increased ratings for radiculopathy of 
bilateral lower extremities, on an extra-schedular basis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 30, 2006, the Veteran did not have 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the previous 12 months, 
nor did he have forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.

2.  From May 30, 2006, the Veteran did not have 
incapacitating episodes having a total duration of at least 6 
weeks during the previous 12 months, nor did he have 
unfavorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's right lower extremity neuropathy is not 
manifested by moderate incomplete paralysis of the sciatic 
nerve.

4.  The Veteran's left lower extremity neuropathy is not 
manifested by moderate incomplete paralysis of the sciatic 
nerve. 


CONCLUSIONS OF LAW

1.  Prior to May 30, 2006, the criteria for an initial rating 
higher than 20 percent, for the Veteran's status post lumbar 
diskectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2008).

2.  From May 2006, the criteria for a rating higher than 40 
percent, for the Veteran's status post lumbar diskectomy, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.124a, Diagnostic Code 8520 (2008). 

4.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the left lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.124a, Diagnostic Code 8520 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claims for increased ratings arise from his 
disagreement with the initial evaluations following the grant 
of service connection for both the back disability and the 
radiculopathy of bilateral lower extremities.  It has been 
held that once service connection is granted, the claim is 
substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records post-service private medical records, and 
VA medical records with the claims folder.  Additionally, the 
Veteran was afforded VA examinations in January 2004, May 
2006, and January 2008, and had a hearing before the 
undersigned in February 2009.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claims.  

II.  Entitlement to an Initial Rating Higher Than 20 Percent 
for Status Post Lumbar Diskectomy, Prior to May 30, 2006

Service connection for status post lumbar diskectomy was 
established by a July 2004 rating decision, at which time a 
10 percent rating was assigned, effective from July 2004.  
The rating was subsequently increased to 20 percent in a 
January 2006 rating decision, effective July 2004.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board notes that while the regulations pertaining to 
disabilities of the spine have undergone recent amendments, 
these changes do not affect the present claim, as the 
Veteran's claim was filed in July 2004, subsequent to the 
most recent regulation change.  Thus, the rating criteria 
currently in effect are the only rating criteria for current 
consideration.

Prior to May 30, 2006, the Veteran was rated as 20 percent 
disabled under 38 C.F.R. §4.71a, Diagnostic Code 5243.  
Diagnostic Code 5243, for intervertebral disc syndrome, is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in a higher 
evaluation.

The Veteran is seeking an increased rating.  The Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes allows a rating of 40 percent where there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Note 1 to the regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Although a statement from the Veteran's 
supervisor in September 2005 indicated the Veteran had missed 
19 days, due to his back, this equates to approximately 3 
weeks, which does not meet the required duration of at least 
4 weeks to necessitate a rating of 40 percent.  Furthermore, 
there is no evidence of prescribed bed rest (As required in 
Note 1 following the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) in the medical 
record.  Additionally, the Veteran stated during a VA 
examination in January 2004 that his condition did not cause 
incapacitation.  

Based on orthopedic manifestations, a rating of 40 percent is 
warranted when forward flexion of the thoracolumbar spine is 
30 degrees or less; or, there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. §4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008).  

The Veteran was afforded a VA examination in January 2004.  
The Veteran reported constant lower back pain that was aching 
and sharp in nature.  Examination revealed no complaints of 
radiating pain on movement.  Muscle spasm was absent.  There 
was no tenderness noted.  As the Veteran had 80 degrees of 
flexion; 30 degrees of extension, with pain at 20 degrees; 30 
degrees of right and left lateral flexion; and 40 degrees of 
right and left lateral rotation, the combined range of motion 
was greater than 120 degrees.  

As noted above, the current regulation provides that a 40 
percent evaluation is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
Forward flexion of the Veteran's spine was shown to be 
greater than 30 degrees; the January 2004 examiner measured 
it to be 80 degrees.  

The Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the Veteran contends 
his disability is essentially manifested by pain.  Under 38 
C.F.R. § 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).  VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of  
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  
202 (1995).  

For a 40 percent evaluation, flexion must be actually or 
functionally limited to 30 degrees or less or there must be 
favorable ankylosis of the entire thoracolumbar spine.  
During the January 2004 VA examination, the Veteran had a 
forward flexion of 80 degrees, with no noted pain for that 
movement (flexion), and there was no ankylosis of the entire 
thoracolumbar spine.  

The Board has also reviewed the Veteran's testimony and other 
lay statements.  However, based on the totality of evidence, 
the Board finds that the rating of 20 percent adequately 
reflects the level of disability prior to May 30, 2006.


III.  Entitlement to a Rating Higher Than 40 Percent for 
Status Post Lumbar Diskectomy, From May 30, 2006

The Veteran is currently rated as 40 percent disabled for 
status post lumbar diskectomy, effective May 30, 2006.  The 
Veteran is seeking an increased rating. 

A rating of 60 percent is warranted under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, when there are incapacitating episodes having a 
total duration of at least 6 weeks.  As stated previously, 
incapacitating episodes are defined by the regulation as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

For the period of January 2007 to December 2007, the 
Veteran's supervisor indicated in a February 2009 statement 
that the Veteran missed over 70 days from work as a result of 
his back problems.  Similarly, for the period of December 
2007 to December 2008, the Veteran's supervisor indicated 
that the Veteran missed approximately 60 to 70 days of work 
due to his back condition.  Furthermore, during a VA 
examination in January 2008, the examiner reported the 
Veteran had missed 6 weeks in the previous 12 months because 
of his back pain.  Also, the Veteran testified in February 
2009 that he missed approximately 60 to 70 days of work 
during each of the previous two years due to his back pain.  

Significantly, however, there is no evidence, of record, that 
bed rest has been prescribed by a physician.  Therefore, 
based on the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the Veteran is not entitled 
to a 60 percent rating.

Under the orthopedic guidelines, the next rating higher than 
the Veteran's current 40 percent is warranted only when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
However, the examiner noted in the May 2006 and January 2008 
VA examinations that the Veteran did not have thoracolumbar 
ankylosis.

VA outpatient records and private treatment records also 
indicate the Veteran experiences pain and discomfort due to 
his back and that he is currently receiving treatment; 
however, no records indicate he has ankylosis of the entire 
thoracolumbar spine.  

The Board has also considered DeLuca provisions in 
determining the appropriate rating for the Veteran's 
disability.  However, in order to obtain the next higher 
rating of 50 percent, there must be actual or functional 
ankylosis of the entire thoracolumbar spine.  Although the 
Veteran's ranges of motion were limited by pain during the VA 
examinations of May 2006 and January 2008, the Veteran still 
had motion, and the examiners did not report that he had 
ankylosis.

Based on all the evidence of record, the Board finds that the 
criteria for a rating higher than 40 percent, from May 30, 
2006, have not been met.


IV.  Entitlement to Initial Ratings Higher than 10 Percent 
for Radiculopathy of the Right and Left Lower Extremities

The Board notes the Veteran has appealed the initial 
evaluations assigned and therefore the severity of his 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App.  119 (1999).

The Veteran has been assigned separate 10 percent evaluations 
for his left and right lower extremity radiculopathy under 
Diagnostic Code 8520, effective July 2004.  Under that code, 
a 10 percent rating is warranted for "mild" incomplete 
paralysis of the sciatic nerve.  In order to be entitled to 
the next higher rating of 20 percent, the evidence must show 
"moderate" incomplete paralysis of the sciatic nerve.  

The Board does find that a rating in excess of 10 percent for 
either lower extremity is not warranted.  Private medical 
records indicate the Veteran complained of numbness of the 
right and left leg in June 2005.  Neurological examination at 
that time revealed decreased sensation to light touch in the 
distal left and right leg.  In September 2005, private 
records indicate a neurological examination demonstrated no 
dysfunction in his legs or feet.

At a VA examination of May 2006, the Veteran had normal 
strength in his lower extremities.  Knee jerk could not be 
elicited, but ankle jerk was normal.  The examiner reported 
decreased touch sensation on the lateral and posterior 
aspects of the left thigh, normal on the right.  The examiner 
stated that on an additional occasion, the Veteran was able 
to feel the touch on the lateral thigh on the left side, but 
slightly different as compared to the right thigh.  Pain was 
decreased on the lateral aspect of the left leg and thigh.  
Electromyography (EMG) and nerve conduction studies did not 
show any electrodiagnostic evidence of radiculopathy in the 
left lower extremity.  The examiner diagnosed the Veteran 
with radicular pain into his left lower extremity with no 
electrodiagnostic evidence of radiculopathy into the left 
lower extremity.

VA outpatient records indicate the Veteran complained of 
numbness going down into his left leg, lateral aspect, with 
no weakness in July 2006.  Examination revealed the Veteran 
had full strength, light touch sensory was intact all over, 
deep tendon reflexes were trace bilaterally on his knees, and 
ankle reflex was hypoactive.  Nerve conduction studies 
included the left peroneal and tibial motor nerves, which had 
normal amplitude and latencies.  Sural sensory nerve also had 
a normal latency and amplitude.  There was no 
electrodiagnostic evidence of radiculopathy in the left lower 
extremity at that time.

At the most recent VA examination in January 2008, the 
Veteran had normal muscle tone with no muscle atrophy.  A 
sensory examination revealed normal sensation of the 
bilateral lower extremities.  The Veteran had hypoactive left 
and right knee jerk reflexes and normal bilateral ankle jerk 
reflexes.  The examiner explicitly characterized the 
bilateral lower extremity radiculopathy as "mild severity."  

In the most recent private medical records, examination 
revealed in February 2009 that the Veteran had normal motor 
function in his bilateral lower extremities, and his balance, 
gait, and stance were normal.  However, similar to previous 
examinations, the Veteran's knee jerk was abnormal, 
bilaterally.

The Veteran testified during the February 2009 hearing that 
he experiences tingling and numbness to his bilateral lower 
extremities, and stated that he does not have feeling in his 
legs for approximately 5 to 10 minutes multiple times a week.

While it is clear from this evidence that the Veteran does 
suffer from neurological impairment in his lower extremities,  
marked particularly by diminished sensation and reflexes, the  
evidence overall does not sufficiently provide a basis for a  
finding of "moderate" incomplete paralysis of the sciatic  
nerve.  The Veteran's muscle tone is normal; he has normal to 
mild decreased sensation, and has normal motor function, 
balance, gait, and stance.  In sum, the weight of the 
credible evidence demonstrates that the Veteran's bilateral 
radiculopathy of the lower extremities does not warrant an 
initial rating in excess of 10 percent.  Additionally, while 
the requirements of Fenderson have been considered, the 
evidence of record shows that the Veteran's disabilities have 
not warranted a rating higher than 10 percent at any point in 
the appeal period.  For all of these reasons, the Veteran's 
claims must be denied. 


ORDER

Entitlement to a rating higher than 20 percent for the 
Veteran's service-connected status post lumbar diskectomy, 
prior to May 30, 2006, is denied.

Entitlement to a rating higher than 40 percent, for the 
Veteran's service-connected status post lumbar diskectomy, 
from May 30, 2006, is denied.

Entitlement to an initial rating higher than 10 percent for 
radiculopathy of the left lower extremity is dined.
 
Entitlement to an initial rating higher than 10 percent for 
radiculopathy of the right lower extremity is denied.


REMAND

In multiple statements and during the February 2009 hearing, 
the Veteran raised the issue of entitlement to an increased 
rating for his service-connected status lumbar diskectomy and 
bilateral lower extremities radiculopathy, on an extra-
schedular basis.  The Veteran has submitted several employer 
statements documenting the amount of work missed due to his 
back disability and neurological conditions, and it is clear 
that the Veteran's disabilities interfere with his ability to 
be employed.

The Board finds that a complete adjudication is necessary.  
The authority to assign extra-schedular ratings has been 
delegated to the Under Secretary for Benefits and the 
Director of the Compensation and Pension Service, and not the 
Board.  The proper course of action is to raise the issue and 
remand it for the proper procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran if he has any 
additional evidence of interference 
with employment, such as the number of 
hours he worked and time or wages lost 
due to his service-connected 
disabilities.  Documentation such as 
work attendance records should be 
requested.  

2.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

3.  If the claims remain denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


